      Case 3:19-cv-01788-AJB-RBB Document 25 Filed 02/18/21 PageID.192 Page 1 of 1
                                                                                                      Page 1 of 1

                          MINUTES OF THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF CALIFORNIA

EWING v. RELIANT CREDIT REPAIR, LLC                                Case No.: 19cv1788-AJB(RBB)
                                                                 Time Spent:

HON. RUBEN B. BROOKS                                                        Rptr.

                                                  Attorneys
                     Plaintiffs                                               Defendants
                Anton Ewing (pro se)                                       Amanda F. Benedict




 PROCEEDINGS:               ☐ In Chambers                     ☐ In Court                 ☒ Telephonic


A telephonic settlement disposition conference was held. Plaintiff and counsel for Defendant appeared.
Defendant’s principal, Adam Mherz, did not appear, notwithstanding the Court’s order requiring him to do so.
(See Mins., Jan. 13, 2021, ECF No. 23.)

Defendant’s principal Adam Mherz is ORDERED to appear by telephone before the Honorable Ruben B.
Brooks on March 18, 2021, at 8:00 a.m. to show cause why sanctions should not be issued for his failure to
appear at the February 18, 2021 settlement disposition conference. Mr. Mherz must file a response to the order
to show cause by March 1, 2021. Plaintiff may file an optional reply by March 8, 2021.

A continued telephonic settlement disposition conference is set for March 18, 2021, at 8:00 a.m. The
continued settlement disposition conference will go forward UNLESS THE ORIGINAL SIGNED JOINT
MOTION TO DISMISS THIS CASE IS E-FILED PRIOR TO THAT TIME. A SEPARATE
PROPOSED ORDER GRANTING THE JOINT MOTION MUST BE E-MAILED TO THE ASSIGNED
DISTRICT JUDGE. If the parties wish to consent to continuing magistrate judge jurisdiction, a consent form
signed by parties and counsel shall accompany the stipulation for dismissal. Consent forms are available in the
Clerk’s Office or online.

The parties and counsel shall appear for the order to show cause hearing and settlement disposition
conference by dialing in to the Court’s teleconference line (877-336-1829, access code 1944316).




DATE: February 18, 2021                       IT IS SO ORDERED:
                                                                            Ruben B. Brooks,
                                                                            U.S. Magistrate Judge
cc: Judge Battaglia
  All Parties of Record
